internal_revenue_service number release date index number ------------------------------------------------------------ --------------- ----------------------------------------------- ------------------------------------ - department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 - plr-140038-03 date december ty --------------------------- ty --------------------------- legend ---------------------------------------- --------------------------------------------------------------------- ---------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------ ------------------------------------------------------------------------------------- corporation ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ taxpayer family_trust employee-trust agreement ------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- employee_trust newco ----------------------------------------------------------------------------------------------------- family business a ---------------------------------------------------------------------------------------------------- business b business c business d industry industry city date date date date date date year state ------------------ ------------------------ ------------------------------------ -------- ---------------------- -------------- ------------------ ------------------ --------------------------- --------------------------- -------------------------- ----------------- ------- -------------- plr-140038-03 --- -- --- -------- --- ------ ------------- -------------- -- -- ------------- -------- ------------- ------------- ------------- ------------- --- ------------- ------ --- ----------- --- ----------- -- ----------- --------- ---- ----- ----- ----- --- ------ -------- ------ ----- a b c d e f g h i j k l m n p q r s t u v w x y z aa bb cc dd ee ff gg hh ii jj dear ------------------------------------ requesting rulings on certain federal_income_tax consequences of a series of integral steps in a permanent capital_transaction additional information was received this letter is in response to your authorized representative’s letter dated june plr-140038-03 in a letter dated date and in an e-mail dated date the information submitted is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties-of-perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer a calendar-year-cash-basis taxpayer is a corporation formed under the laws of state and an s_corporation for federal_income_tax purposes its shareholders are the members_of_family taxpayer is engaged in the rental of residential and commercial real_estate but its principal asset is its ownership of a certain amount of the common_stock of corporation which is engaged in businesses a b c and d through wholly-owned subsidiaries corporation was formed under the laws of state it ha sec_3 shareholders taxpayer family_trust and employee_trust and only class of stock outstanding corporation is engaged in a variety of businesses in industry and industry it operates business a in city it owns and operates a business b and b business c in c states corporation’s total operating revenues for year were dollar_figured million family_trust was formed in state to preserve property for the benefit of certain members_of_family family trust’s only asset is stock in the corporation together family_trust and the taxpayer own approximately e of the issued and outstanding common_stock of corporation employee_trust which was formed by the employee-trust agreement entered into on date was created to be a vehicle for employee ownership of corporation it owns the majority of the stock of the corporation certain employees of the corporation employee-unitholders own units of the employee_trust that correspond to the shares held in the corpus of the employee_trust the voting power of the stock owned by the employee_trust is passed through to the employee-unitholders who have voting control_over the corporation similarly dividends generated on the stock owned by the employee_trust are passed through to the employee-unitholders employees of the corporation can buy employee_trust units according to the terms of the employee_trust agreement which sets forth a formula for determining unit price unit price moreover the employee_trust agreement compels employee-unitholders to offer the units for sale upon death or upon termination or retirement from employment with the corporation plr-140038-03 the growth of the value of the corporation and the growth in the unit price together with the corporation’s need for substantial additional outside permanent capital have compromised the ability of the employee_trust to continue to serve as the principal_owner of the corporation the amount of indebtedness which employee- unitholders are obligated to undertake to purchase units is burdensome and threatens the stability of employee_trust and also operates to limit the amount of capital available to corporation to sustain its growth because of these problems the corporation’s management met with the taxpayer and the family_trust to negotiate a way to obtain additional permanent capital and to discuss the future of the employee_trust according to the provisions of the employee_trust agreement any plan to raise additional permanent capital and or affect the future of the employee_trust requires the consent of the family which in essence means the consent of the taxpayer and the family_trust under the employee_trust agreement the family has i the right to veto any amendment of the employee_trust agreement and ii an option to purchase at the unit price shares of the corporation’s stock owned by the employee_trust voted for any transaction involving the sale of the stock of the corporation the sale or lease of all or substantially_all of the assets of the corporation the dissolution of the corporation or the merger or consolidation of the corporation the options on date the corporation’s management the taxpayer and the family_trust agreed to support and participate in a plan to raise additional permanent capital for the corporation and to terminate the employee_trust the family-corporation agreement this agreement provides for the following steps to be taken the steps are integral parts of the permanent capital_transaction corporation will create a new corporation newco taxpayer family_trust and employee_trust will contribute all the stock that each owns in the corporation into newco taxpayer and the family_trust will also contribute the options and their other rights under the employee_trust agreement to newco the corporation will not terminate it will remain in existence as a subsidiary of newco in exchange for their respective contributions taxpayer family_trust and employee_trust will receive newco class b common_stock the share exchange at an exchange ratio of to immediately after the share exchange taxpayer and family_trust will exchange approximately f of the newco class b common shares received plr-140038-03 in the share exchange for g shares of newco class c common_stock the family exchange at the same time employee_trust agreement will be amended to permit the share exchange and then the employee_trust will be terminated as a result all of the newco class b common shares received by employee_trust in the share exchange will be distributed and owned directly by the employee-unitholders newco will make an initial_public_offering of the newco class a common shares the ipo with the proceeds of the ipo and long term borrowing newco will make a tender offer for the newco class b common shares owned by the employees formerly employee-unitholders to enable them to significantly reduce the debt they incurred in acquiring the employee_trust units the tender offer after the permanent capital_transaction newco will have three classes of stock outstanding class a common class b common and class c common class a common will have i vote s per share and will in all respects be simple common_stock class b common will be identical to class a common except that they will have e vote s per share the class b common will have e votes per share to ensure that the employees who will own most of the outstanding class b common continue to control newco the other class b common shares will be owned by taxpayer and the family_trust newco class b common shares will also be convertible into newco class a common shares therefore the employees the taxpayer and the family_trust have the right to convert the class b common shares into newco class a common shares the right to convert the class b common shares to class a common is limited however a holder of the class b common can convert part or all of his class b common shares to class a common only after offering the class b common for sale to corporation’s employee benefit plans other employee-shareholders taxpayer and newco in that order the limitation on convertibility is to ensure that the employees and or the taxpayer and the family_trust continue to control newco it is thought that since the only difference between the class b common and the class a common is the number of votes to which each class is entitled the only reason one would want to convert class b common to class a common is for the purpose of selling his interest in newco thus the limitation forces the seller to offer the class b stock first to those persons already owning significant voting power in newco immediately following the share exchange and the family exchange taxpayer and the family_trust will end up with h shares of newco class b common_stock in addition they will be the only owners of newco class c common_stock and they plr-140038-03 cannot sell the newco class c common_stock to anyone but newco or members of the family they may transfer the class c common_stock by distribution upon their liquidation or termination or by gift or will but only to certain specified holders the newco class c common_stock is identical to the newco class a common_stock with the following exceptions holders of class c common shares will have j vote s per share holders of the class c common shares will have a class vote on certain strategic transactions certain business combinations resulting in a change_of control of newco or certain of its subsidiaries that would not otherwise compel class voting a class c common share participates in the growth of newco with a preference holders of class c common shares will be entitled to the same dividend as class a common but in no event less than the formula amount discussed below the minimum dividend thus class c common_stock participates in newco’s earnings share-for-share with the class a and class b common_stock once the above class c common stock’s dividend preference has been satisfied upon newco’s liquidation a class c common share participates in the assets and liquidation proceeds of newco with a preference holders of class c common shares will be entitled to k times the amount that the class a common shares will receive in liquidation but in no event less than dollar_figurel per share plus accumulated and unpaid dividends thus upon liquidation each share of class c common_stock participates with the class a and class b common_stock in newco’s assets and liquidation proceeds with the above preference upon the newco directors’ approval of a strategic transaction newco may redeem all shares of class c common_stock at dollar_figurel per share plus accumulated and unpaid minimum dividends unless holder s of class c common_stock deliver legally binding agreements to vote in favor of the strategic transaction in which case the holder s may retain the class c common shares holders of class c common_stock have the right to convert at any time and from time to time all or any portion of their class c common shares into either k shares of class a common_stock or a mix of m shares of class a common_stock and n shares of class b common_stock however this is not true between the time when the holder s receive notice of the directors’ vote plr-140038-03 for a strategic transaction and the holder’s delivery of its notice that it will vote for the strategic transaction on date newco may redeem all shares of class c common_stock at dollar_figurel per share plus accumulated and unpaid minimum dividends unless the holder s of class c common_stock deliver notice that the holder s wish es to retain such shares on date any class c common shares then outstanding will be automatically converted into a mix of m shares of class a common and n shares of class b common_stock plus accumulated and unpaid minimum dividends the minimum dividend formula arises as follows for the four years preceding the current_year corporation has distributed dividends of dollar_figuret per share on the p shares owned by the taxpayer and the family_trust or a total of dollar_figureq per year the taxpayer the family_trust and the corporation agree to maintain this dividend at a projected level of approximately r of this amount or dollar_figures the agreed formula is based on the initial declared dividend on class a common and class b common_stock immediately after the ipo the management of corporation has given the taxpayer and the family_trust projections suggesting that the dollar_figuret level adjusted for the share exchange ratio will be reached within five years on the understanding that the dividend policy will be u of post tax earnings the family-corporation agreement permits the taxpayer and family_trust including certain permitted family successors to participate in the ipo the family_trust elected to participate to the extent of v shares of the class b common_stock to participate the family_trust would have to convert the class b common shares to class a common and then offer the resulting class a common for sale in the ipo the taxpayer and the family_trust agreed not to tender any of their shares in the tender offer the taxpayer and the family_trust also agreed not to transfer their newco shares during the three years following the ipo except as otherwise provided for in the agreement or pursuant to a board-approved business combination transaction or under rule of the securities act of in addition the taxpayer and the family_trust agreed not to exercise their rights under newco's articles of incorporation to purchase any available shares of class b common_stock if after the proposed purchase they would own more than w of such stock then outstanding finally under the newco articles of incorporation the family may not sell or otherwise dispose_of the newco class c common_stock except among themselves plr-140038-03 the family-corporation agreement gives newco during the period beginning cc days after and ending dd days after the pricing of the ipo a one time right to redeem approximately x of the class b common shares held by the taxpayer and the family_trust at ee of the average closing price of the class a common shares in the ff trading day period immediately prior to the notice of redemption on a specified redemption date between the gg and the hh day after the notice of redemption in addition each year after the consummation of the transaction newco may redeem at ee of the average closing price of the class a common shares in the ff trading day period immediately prior to the notice of redemption class b common shares owned by the family shareholders to the extent they own more than w of the class b common shares then outstanding on a specified redemption date between the ii and the gg day after the notice of redemption however in either case the family shareholders may avoid newco’s right to redeem b shares by converting the equivalent number of class b common shares to class a common shares prior to the specified redemption date without compliance with the class b common share offer procedures otherwise applicable under newco’s articles of incorporation the family-corporation agreement provides the family with certain rights to register with the sec some or all of their newco shares which have been converted into class a common shares for resale to the public beginning dd days after the pricing of the ipo the family members have the right to demand the registration of their shares for resale subject_to the limitations described below the family members also have the right to participate in certain of newco's proposed stock offerings to the public subject_to certain conditions notwithstanding these rights newco will not be obligated to effect any family shareholder demand to register shares within jj days after the effective date of a registration in which the family members were notified of their rights to participate in a newco offering or any other registration of shares of the family pursuant to a demand registration in addition newco may postpone for up to jj days the filing or the effectiveness of any such demand registration_statement if the board_of directors determines that effecting such registration would have certain negative consequences the family-corporation agreement also provides that beginning with the first annual meeting of the shareholders of newco following the ipo the family members will have the right to nominate one director to the board_of directors of newco or if the board_of directors is comprised of more than eleven directors the family members will have the right to nominate two directors this right terminates when the family hold less than y of the outstanding shares of newco's common_stock the family members also agreed as shareholders of newco to take all actions necessary to elect all of newco's recommended nominees for director the family-corporation agreement terminates if the ipo is not consummated by plr-140038-03 date or at the point when the aggregate number of common shares ie classes a b and c common held by the family members is less than z family-corporation agreement corporation has agreed to reimburse the family up to dollar_figureaa for their legal and financial fees incurred on or after date in connection with the transaction taxpayer furthermore represents the following in consideration of the agreements and covenants of the family under the since the percentage of the family’s ownership of class b common_stock is currently about bb of the class b common_stock outstanding the possibility of the family owning at any time hereafter w or more of the outstanding class b common_stock is remote if the option of the company to call the class c common_stock for redemption on date is exercised the family expects that the holders of class c common_stock will notify the company that they wish to retain their class c common shares unless the value of the stock into which class c can be converted is significantly less than the redemption price although the transactions described above are referenced as proposed transactions they have in fact been consummated rulings based solely on the information submitted by the taxpayer and the family_trust we rule as follows on the above described transactions the class c common_stock received by the taxpayer and the family_trust will not be preferred_stock within the meaning of sec_351 and accordingly will not constitute other_property for purposes of sec_354 and sec_356 the class c common_stock received by the taxpayer and the family_trust will not be sec_306 stock within the meaning of sec_306 the class c common_stock received by the taxpayer and the family_trust will not be preferred_stock for purposes of sec_305 and or for purposes of the application of sec_305 plr-140038-03 for federal_income_tax purposes the receipt by taxpayer and the family_trust of newco class b common_stock in exchange for corporation stock and the options and other rights under the employee_trust followed by the exchange by taxpayer and the family_trust of some of their newco class b common_stock for newco class c common_stock will be disregarded and will be viewed as the exchange by the taxpayer and the family_trust of all of their corporation stock for a combination of newco class b common_stock and newco class c common_stock the exchange by taxpayer and the family_trust of corporation stock and the options and other rights under the employee_trust for a combination of newco class b common_stock and newco class c common_stock as referred to in above qualifies as an exchange under sec_351 the employee_trust was also a transferor in the above sec_351 transaction no gain_or_loss will be recognized by the taxpayer and the family_trust upon the exchange of corporation stock and the options and other rights under the employee_trust for newco stock in the above sec_351 transaction the taxpayer’s and the family trust’s basis in their newco class b common and class c common_stock after the exchange will be the same as the aggregate basis of their corporation stock and the options and other rights under the employee_trust held immediately before the exchange allocated in proportion to their fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the taxpayer’s and the family trust’s holding_period for the stock of newco that each receives in the exchange will include their holding_period for the assets exchanged therefor provided that the assets exchanged are capital assets as described in sec_1221 or property described in sec_1231 sec_1223 the basis of the property received by newco in the sec_351 exchange will be the same as the basis of that property in the hands of the transferors immediately before the transfer sec_362 the holding_period of the property received by newco in the sec_351 exchange will include the period during which the property was held by the transferors sec_1223 plr-140038-03 no gain_or_loss will be recognized by newco on its receipt of property from the transferors in exchange for newco’s class b common and class c common_stock sec_1032 the receipt by the taxpayer and the family_trust of newco’s class b common and class c common will not be treated as receipt of a distribution_of_property to which sec_301 applies by reason of the application of sec_305 or c caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely alfred bishop alfred bishop branch chief branch office of associate chief_counsel corporate cc
